                                                                                           Case 2:18-cv-02942-DLR Document 12 Filed 11/26/18 Page 1 of 3



                                                                                         Tibor Nagy, Jr., SBN 007465
                                                                                     1
                                                                                         Christopher M. Pastore, SBN 026340
                                                                                     2   OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                         STEWART, P.C., SBN 00504800
                                                                                     3   3430 E. Sunrise Drive, Suite 220
                                                                                     4   Tucson, AZ 85718
                                                                                         Telephone: 520.544.0300
                                                                                     5   Fax: 520.544.9675
                                                                                         tibor.nagy@ogletree.com
                                                                                     6
                                                                                         christopher.pastore@ogletree.com
                                                                                     7
                                                                                       Attorneys for Defendant Corizon Health, Inc.
                                                                                     8 and Corizon, LLC
                                                                                     9
                                                                                    10                              UNITED STATES DISTRICT COURT
                                                                                    11                                   DISTRICT OF ARIZONA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                    12
                                                                                       Equal Employment Opportunity                       No. 2:18-cv-02942-JZB
                                                                                    13 Commission,
                                                                                    14                 Plaintiff,                           CORIZON HEALTH, INC.’S AND
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520.544.0300




                                                                                    15                                                      CORIZON, LLC’S CORPORATE
                                                                                                v.
                                                        Tucson, AZ 85718




                                                                                                                                             DISCLOSURE STATEMENT
                                                                                    16
                                                                                         Corizon Health, Inc. and Corizon, LLC,
                                                                                    17
                                                                                                       Defendants.
                                                                                    18
                                                                                    19          This Corporate Disclosure Statement is filed on behalf of Corizon Health, Inc. and
                                                                                    20 Corizon, LLC in compliance with the provisions of: (check one)
                                                                                    21           X     Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental corporate
                                                                                    22 party to an action in a district court must file a statement that identifies any parent
                                                                                    23 corporation and any publicly held corporation that owns 10% or more of its stock or
                                                                                    24 states that there is no such corporation.
                                                                                    25          _____ Rule     12.4(a)(1),   Federal    Rules    of     Criminal   Procedure,   any
                                                                                    26 nongovernmental corporate party to a proceeding in a district court must file a statement
                                                                                    27 that identifies any parent corporation and any publicly held corporation that owns 10% or
                                                                                    28 more of its stock or states that there is no such corporation.
                                                                                           Case 2:18-cv-02942-DLR Document 12 Filed 11/26/18 Page 2 of 3



                                                                                                _____ Rule 12.4(a)(2), Federal Rules of Criminal Procedure, if an organizational
                                                                                     1
                                                                                         victim of alleged criminal activity is a corporation the government must file a statement
                                                                                     2
                                                                                         identifying the victim and the statement must also disclose the information required by
                                                                                     3
                                                                                         Rule 12.4(a)(1).
                                                                                     4
                                                                                                The filing party hereby declares as follows:
                                                                                     5
                                                                                                ____ No such corporation.
                                                                                     6
                                                                                                ____ Party is a parent, subsidiary or other affiliate of a publicly owned corporation
                                                                                     7
                                                                                         as listed below. (Attach additional pages if needed.)
                                                                                     8
                                                                                                _______Public held corporation, not a party to the case, with a financial interest in
                                                                                     9
                                                                                         the outcome. List identity of corporation and the nature of the financial interest. (Attach
                                                                                    10
                                                                                         additional pages if needed.)
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                _________________________________Relationship____________________
                                                                                    12
                                                                                                ___X____Other (please explain)
                                                                                    13
                                                                                                Corizon, LLC is a subsidiary of Corizon Health, Inc. Corizon Health, Inc. is a
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                         subsidiary of Valitas Health Services, Inc. No publicly held corporation owns 10% or
                                                    Telephone: 520.544.0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16 more of the stock of Defendants Corizon, LLC or Corizon Health, Inc.
                                                                                    17       A supplemental disclosure statement will be filed upon any change in the

                                                                                    18 information provided herein.
                                                                                    19
                                                                                                RESPECTFULLY SUBMITTED this 26th day of November, 2018.
                                                                                    20
                                                                                                                                   OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                    21                                             STEWART, P.C.
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                                                                   By:    s/ Tibor Nagy, Jr.
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28

                                                                                                                                      2
                                                                                          Case 2:18-cv-02942-DLR Document 12 Filed 11/26/18 Page 3 of 3



                                                                                                                                    Tibor Nagy, Jr.
                                                                                     1
                                                                                                                                    Christopher M. Pastore
                                                                                     2                                              3430 E. Sunrise Drive, Suite 220
                                                                                                                                    Tucson, AZ 85718
                                                                                     3                                              Attorneys for Defendant Corizon Health,
                                                                                     4                                              Inc. and Corizon, LLC

                                                                                     5
                                                                                                                  CERTIFICATE OF SERVICE
                                                                                     6
                                                                                     7         I hereby certify that on the 26th day of November, 2018, I electronically

                                                                                     8 transmitted the attached document to the Clerk’s Office using the CM/ECF System for
                                                                                     9 filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
                                                                                    10 registrants.
                                                                                    11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                       Mary Jo O’Neill
                                                                                    12 James P. Driscoll-MacEachron
                                                                                    13 William R. Hobson
                                                                                       Wasan A. Awad
                                                                                    14 Benjamin, Price
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                       Equal Employment Opportunity Commission
                                                    Telephone: 520.544.0300




                                                                                    15
                                                                                       Phoenix District Office
                                                        Tucson, AZ 85718




                                                                                    16 3300 N. Central Ave., Suite 690
                                                                                       Phoenix, AZ 85012
                                                                                    17 Attorneys for Plaintiff
                                                                                    18
                                                                                         s/Barbara A. Stamm
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28

                                                                                                                                3
